Citation Nr: 1745562	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  16-37 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include interstitial pulmonary fibrosis, bronchiectasis, and chronic obstructive pulmonary disease (COPD), claimed as due to asbestos exposure.  


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to June 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Notably, a June 2014 rating decision initially denied service connection for chronic obstructive pulmonary disorder (COPD).  Thereafter, in August 2014 and June 2015, additional evidence relevant to the claim was received.  Thereafter, the Veteran's claim was reconsidered in the June 2015 rating decision, and the Regional Office (RO) confirmed and continued the prior denial of entitlement to service connection for COPD and interstitial lung disease (also claimed as pulmonary disorder).

In December 2016, the Veteran revoked the representation of his most recent attorney, Keith D. Snyder.  Therefore, the Veteran is unrepresented in the current matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, additional development is required as the examination that was requested in the Board's January 2017 remand, did not comply with the directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In January 2017, the Board remanded this appeal for an addendum medical opinion because the Veteran submitted additional evidence and argument in October 2016.  In providing this opinion, the Board's remand directive, inter alia, instructed the VA examiner to specifically consider that the Veteran had minimal exposure to asbestos during service.  After the Veteran's updated medical records were obtained and reviewed by the VA examiner, an addendum opinion was provided in July 2017.

Upon review of the July 2017 VA opinion, it is based on an erroneous finding that there was "no evidence of asbestos exposure."  It appears that the VA examiner did not consider, as instructed, the Veteran's acknowledged asbestos exposure, which was "minimal" due to his military occupational specialty - radioman.  Thus, this opinion is inadequate because it does not comply with the Board's remand directive.  Given such, a remand is warranted to obtain an addendum opinion, which considers the Veteran's probably asbestos exposure.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion from the July 2017 VA examiner (or a suitable substitute if such examiner is unavailable), regarding whether the Veteran's respiratory disorder, to include interstitial pulmonary fibrosis, COPD, and bronchiectasis, is related to his service, to include exposure to asbestos.  The need for an additional in-person examination should be determined by the examiner.

The examiner should address the following:

Whether it is least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's pulmonary disorder, currently diagnosed as interstitial pulmonary fibrosis, COPD, and bronchiectasis, is related to service, including as a result of exposure to asbestos. 

In this regard, the examiner should consider, for the purposes of offering this opinion, the probability of the Veteran's asbestos exposure is "minimal" based on his MOS as a radioman during his active service.  

THE EXAMINER SHOULD FURTHER CONSIDER THE VETERAN'S STATEMENT THAT HE WAS EXPOSED TO ASBESTOS AS A RESULT OF THE FIRING OF THE BIG GUNS AND OTHER ACTIONS DURING WAR GAME MANEUVERS, WHICH WOULD CAUSE AN ABNORMAL AMOUNT OF ASBESTOS DUST TO BE DISCHARGED; HIS WORK IN A DUSTY, DIRTY ELECTRICAL ROOM WITH ASBESTOS WRAPPED WIRES; AND IN HIS SLEEPING QUARTERS WHILE HE SERVED ABOARD THE USS WILLARD KEITH FOR OVER TWO YEARS.

The record, to include a copy of this remand, must be available to, and reviewed by the examiner, and the examination report should indicate such.

In offering any opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

The examiner should specifically consider the Veteran's report that he is a life-long non-smoker; lived in smoke-free homes, his employment as a Maryland State Trooper and his work as a restauranteur and convenience store owner; the Veteran's report that he has no family history of interstitial pulmonary fibrosis; and his report that he had an onset of symptoms in the 1990's with continued worsening until he was ultimately diagnosed in 2014.

The examiner is requested to specifically address the October 2016 submission from the Veteran addressing the relationship between interstitial pulmonary fibrosis and asbestos exposure.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for a response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

